DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 12/10/21. Claims 36, 42, 44, 45 and 47 are cancelled. Claim 48 is new. Claims 21-35, 40, 41, 43, 46 and 48 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-35, 40, 41, 43, 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller JR et al. US 2009/0112478 in view of Varsavsky et al. US 2015/0164387.
Regarding claims 21, 23, 28, Mueller method of automatically changing modes in a diabetes management system, comprising: 
operating a monitoring device in a first mode of a decision support mode type ([¶161] the first mode of operation where the sensor data drives an insulin pump is considered a decision support mode or therapeutic mode); 

performing a first transition to operate the monitoring device in a second mode of the decision support mode type ([¶162-165] based on usability checks the device transitions into a sleep or probation mode which is considered non-therapeutic or decision support mode because it does not drive the pump); and 
responsive to the first transition, performing a second transition to operate the monitoring device in a second mode of the second mode type, the second mode of the second mode type is selected from the group consisting of a factory calibration mode, a user-dependent calibration mode and a user-initiated transmission mode, the first mode of the second mode type and the second mode of the second mode type being selected to be different from one another ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a user dependent calibration mode, or second mode of a second mode type, where it recalibrates using a reference glucose measurement).  
Mueller does not specifically disclose that the initial calibration is a factory calibration. Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing 
Regarding claim 22, Mueller discloses the first mode is a therapeutic mode and the second mode is a non-therapeutic mode. Mueller, however, does not specifically disclose the first mode of the second mode type is the user-dependent calibration mode; and wherein the second mode of the second mode type is the factory calibration mode. Mueller does disclose switching calibration modes ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first mode be a user-dependent calibration mode and the second mode be a factory calibration as it is would have been obvious to try this setup of modes as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 24 and 27, Mueller discloses the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 25, Mueller does not specifically disclose the decision support mode is a first phase of an artificial pancreas and the second mode of the decision support mode is a second phase of the artificial pancreas. Mueller does disclose the different phases ([¶162-165] when the calibration is off and the integrity is low the device transitions into a sleep or probation mode which is considered non-therapeutic because it does not drive the pump) and ([¶161] in a decision support mode type the sensor data drives an insulin pump which is considered a 
Regarding claim 26, Mueller discloses displaying at least one of an indication of the first mode of the decision support mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the decision support mode type “sleep” or the non-therapeutic mode, the glucose display is turned off which is an indication of the mode).  
Regarding claim 29, Mueller discloses the first mode of the second mode type is the therapeutic mode and the second mode of the second mode type is the non-therapeutic mode.  
Regarding claim 30, Mueller as modified by Varsavsky discloses the first mode of the calibration mode type is a factor calibration mode and the second mode of the calibration mode type is a user-dependent calibration mode. 
Regarding claims 31, 34 and 42, Mueller discloses the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 33, Mueller discloses displaying at least one of an indication of the first mode of the calibration mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the non-therapeutic mode “sleep” the glucose display is turned off which is an indication of the mode).  
Regarding claims 32 and 48, Mueller discloses during the therapeutic mode, glucose of the user is monitored and insulin is delivered to the user ([¶161] the first mode of operation 

Regarding claim 35, Mueller method of automatically changing modes in a diabetes management system, comprising: 
operating a monitoring device in a first mode of a decision support mode type ([¶161] the sleep or probation mode which is considered non-therapeutic or decision support mode because it does not drive the pump); 
while operating the monitoring device in the first mode of the decision support mode type, operating the monitoring device in a first mode of a second mode type, the second mode type being an operating mode of the monitoring device affecting user interaction with the monitoring device, the second mode type being selected from the group consisting of a calibration mode type and a transmission mode type, the first mode of the second mode type being selected from the group consisting of a user-dependent calibration mode, a factory calibration mode and a device-initiated transmission mode ([¶162-165] the device operates in the user-dependent calibration when it requires a reference blood glucose level); 
performing a first transition to operate the monitoring device in a second mode of the decision support mode type ([¶162-165] based on usability checks the device transitions back to normal operation, the therapeutic mode, from sleep or probation mode); and 
responsive to the first transition, performing a second transition to operate the monitoring device in a second mode of the second mode type, the second mode of the second mode type is 
Mueller does not specifically disclose one of the calibration modes is a factory calibration. Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Mueller with the factory calibration of Varsavsky in order to minimize reliance on initial blood glucose meter readings for calibration ([¶688]).
Regarding claim 40, Mueller teaches the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 41, Mueller teaches displaying at least one of an indication of the first mode of the transmission mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the decision support mode type “sleep” or the non-therapeutic mode, the glucose display is turned off which is an indication of the mode).  
Regarding claim 43, Mueller discloses switching calibration modes ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first mode be a user-dependent calibration 
Regarding claim 46, Mueller as modified discloses the first mode of the calibration mode type is a factory calibration mode and the second mode of the calibration mode type is a user-dependent calibration mode  ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]).  

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. 
Regarding the interview held on 11/12/21, Examiner notes that no agreement was reached and the claims are not amended as proposed originally. 
Regarding Applicant’s arguments against Mueller, Examiner respectfully disagrees. It is not the transition in Mueller from probation to sleep that is considered the therapeutic to the non-therapeutic transition. It is the transition from its normal mode of operation to the sleep mode that is considered the therapeutic to non-therapeutic transition. Glucose readings are still determined in the probation and sleep modes just not displayed to the patient so the patient cannot make insulin decisions based on the readings and thus they are considered non-therapeutic modes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A CATINA/Examiner, Art Unit 3791     

/ALLEN PORTER/Primary Examiner, Art Unit 3792